Citation Nr: 0813656	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  02-04 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected post-traumatic stress 
disorder.  

2.  Entitlement to an effective date earlier than January 27, 
2000, for the grant of service connection for post-traumatic 
stress disorder.  

(The issues of entitlement to a waiver of overpayment of 
pension benefits in the amount of $15,688.00, to include 
whether the overpayment was validly created, will be the 
subject of a separate decision issued simultaneously with 
this decision under the same docket number.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from July 1955 to December 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2005 rating decision of the 
Department of Veterans Affairs (VA), Seattle, Washington, 
Regional Office (RO) that granted the claim of entitlement to 
service connection for post-traumatic stress disorder and 
assigned a 10 percent disability evaluation, effective from 
January 27, 2000.  The veteran perfected an appeal as to the 
initial rating and effective date assigned.  

In October 2007, the veteran, through his authorized 
representative, asserted what appears to be a new claim for 
an increased rating for his service-connected post-traumatic 
stress disorder.  It is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from July 
1955 to December 1966.

2.  On October 23, 2007, prior to the promulgation of a 
decision in the appeal of the denial of entitlement to an 
initial disability rating in excess of 10 percent for 
service-connected post-traumatic stress disorder, and the 
denial of entitlement to an effective date earlier than 
January 27, 2000 for the grant of service connection for 
post-traumatic stress disorder, the veteran submitted 
notification to VA that he wished to withdraw the appeal as 
to those issues.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met as to the issue of entitlement to 
an initial disability rating in excess of 10 percent for 
service-connected post-traumatic stress disorder.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).

2.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met as to the issue of entitlement to 
an effective date earlier than January 27, 2000, for the 
grant of service connection for post-traumatic stress 
disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  

The veteran has withdrawn his appeal as to the issues of 
entitlement to an initial disability rating in excess of 10 
percent for service-connected post-traumatic stress disorder, 
and entitlement to an effective date earlier than January 27, 
2000, for the grant of service connection for post-traumatic 
stress disorder; hence, there remain no allegations of errors 
of fact or law for appellate consideration with regard to 
those two issues.  Accordingly, the Board does not have 
jurisdiction and the issues of entitlement to an initial 
disability rating in excess of 10 percent for service-
connected post-traumatic stress disorder, and entitlement to 
an effective date earlier than January 27, 2000, for the 
grant of service connection for post-traumatic stress 
disorder are dismissed.

	(CONTINUED ON NEXT PAGE)



ORDER

The appeal of the denial of entitlement to an initial 
disability rating in excess of 10 percent for service-
connected post-traumatic stress disorder is dismissed.  

The appeal of the denial of entitlement to an effective date 
earlier than January 27, 2000 for the grant of service 
connection for post-traumatic stress disorder is dismissed.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


